Citation Nr: 0502911	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-11 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for stomach and 
abdominal pain, to include as a chronic disability resulting 
from an undiagnosed illness.

3.  Entitlement to service connection for a sleep condition, 
to include as a chronic disability resulting from an 
undiagnosed illness.

4.  Entitlement to service connection for loss of memory and 
concentration, to include as a chronic disability resulting 
from an undiagnosed illness.

5.  Entitlement to service connection for urinary tract 
infections, to include as a chronic disability resulting from 
an undiagnosed illness. 

6.  Entitlement to service connection for blood in the urine, 
to include as a chronic disability resulting from an 
undiagnosed illness.

7.  Entitlement to service connection for a skin rash, to 
include as a chronic disability resulting from an undiagnosed 
illness.

8.  Entitlement to service connection for a chronic 
disability manifested by an irregular magnetic resonance 
imaging (MRI) scan of the brain, 

9.  Entitlement to service connection for a chronic 
disability manifested by a positive micoplasma test, to 
include as a chronic disability resulting from an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from May 1986 to October 1993; 
she reportedly had service in Southwest Asia from July 1, 
1991 to July 31, 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Nashville, Tennessee, which denied service connection for the 
claimed disabilities.

The issues of entitlement to service connection for migraine 
headaches, stomach and abdominal pain, a sleep condition, 
loss of memory and concentration, and chronic disabilities 
manifested by an irregular magnetic resonance imaging (MRI) 
scan of the brain, and a positive micoplasma test, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving blood in the urine; her 
hematuria is not related to her service.  

2.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving chronic urinary tract 
infections; chronic urinary tract infections are not related 
to her service.

3.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving her skin; skin symptoms are 
not related to her service.


CONCLUSIONS OF LAW

1.  Service connection for blood in the urine as a 
manifestation of an undiagnosed illness, and hematuria, is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).

2.  Recurrent urinary tract infections, and a disability 
manifested by genitourinary signs or symptoms; were not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).

3.  A skin rash, and a disability manifested by signs or 
symptoms involving the skin, was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As an initial matter, there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this decision, the Board has reopened the 
veteran's claims for migraine headaches, stomach and 
abdominal pain, a sleep condition, and loss of memory and 
concentration, and directed that additional development be 
undertaken.  Therefore, any further discussion of whether VA 
has complied with the VCAA at this time would be premature.

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and her 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's April 2002 decision, the statement of 
the case (SOC), and a supplemental statement of the case 
(SSOC), that the evidence did not show that the criteria for 
service connection for the claimed conditions had been met.  
In addition, the SOC and the SSOC contained the full text of 
38 C.F.R. § 3.159.  In a letter, dated in April 2002 
(hereinafter "VCAA letter"), the RO indicated that VA would 
make reasonable efforts to help her get the evidence 
necessary to support her claims.  The Board concludes that 
the discussions in the RO's VCAA letter, the RO's decision, 
the SOC and the SSOC, adequately informed the appellant of 
the information and evidence needed to substantiate her 
claims, thereby meeting the notification requirements of the 
VCAA.  Id.

Regarding the content of the RO's VCAA letter, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the RO's VCAA letter, the appellant was 
requested to identify all evidence that she desired VA to 
attempt to obtain.  She was notified that she should, "tell 
us about any additional information or evidence you want us 
to try and get for you."  Additional evidence was 
subsequently associated with the claims files.  

The contents of the RO's VCAA letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include the "fourth element."  See Pelegrini II, at 120 
and VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notice.

The Board also notes that the RO's VCAA letter was sent to 
the appellant after the RO's April 2002 decision that is the 
basis for this appeal.  As noted in Pelegrini II, the plain 
language of 38 U.S.C.A. § 5103(a) requires that this notice 
be provided relatively soon after VA receives a complete or 
substantially complete application for benefits; thus, the 
Court held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable 
RO decision on the claim.  

However, in reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2004).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the April 2002 letter provided to the appellant was not 
given prior to the first AOJ adjudication of the claims, it 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the letter fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
April 2002 letter was sent, the case was readjudicated and in 
March 2004 a Supplemental Statement of the Case was provided 
to the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining her 
available service, VA and non-VA medical records.  The 
veteran has been afforded VA examinations.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Service Connection

The veteran essentially claims that she is entitled to 
service connection for blood in the urine, urinary tract 
infections, and a skin rash, with all disorders claimed to be 
due to an undiagnosed illnesses.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4)  Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6- month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Board initially notes that the veteran's service medical 
records show a great deal of treatment for gynecological 
symptoms.  A VA hospital report shows that in March 1997, the 
veteran underwent a total abdominal hysterectomy and 
bilateral salpingo-oophorectomy.  Service connection is 
currently in effect for status post total abdominal 
hysterectomy and bilateral salpingo-oophorectomy with history 
of endometriosis, evaluated as 50 percent disabling, and 
chronic fatigue, evaluated as 20 percent disabling.  

A.  Blood in the Urine

The veteran's service medical records include a September 
1989 report containing an assessment of hematuria.  Hematuria 
is the presence of blood or blood cells in the urine.  Watai 
v. Brown, 9 Vet. App. 441, 442 (1996).  

The relevant post-service medical evidence in this case 
consists of VA reports dated between 1994 and 2003.  These 
reports show that the veteran has been diagnosed with 
hematuria on a number of occasions.  A March 2001 VA 
genitourinary examination report shows that the examiner 
indicated that the veteran has microscopic hematuria "of a 
renal origin."  He further stated that the veteran's 
hematuria may represent some type of autoimmune disorder or 
chemical exposure.  

With regard to the possibility of service connection for 
hematuria on a direct basis (i.e., other than due to an 
undiagnosed illness), the veteran received an assessment of 
hematuria during service on one occasion, in September 1989.  
Service medical records do not show any subsequent treatment 
for, or a diagnosis of, hematuria during her remaining four 
years of service.  Therefore, a chronic condition is not 
shown during service.  See 38 C.F.R. § 3.303.  

In addition, and in any event, the Board finds that the 
veteran's hematuria is not a disability.  See Gilpin v. West, 
155 F.3d 1353 (Fed.Cir. 1998) (holding that under 38 U.S.C.A. 
§§ 1110 and 1131, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation).  In this regard, the 
post-service medical evidence shows that the veteran's 
hematuria has often been characterized as "benign."  See 
e.g., March, September and October 1999 VA outpatient 
treatment reports.  It has also been noted to be of unknown 
etiology, see e.g., March 1999 VA outpatient treatment 
report, and there is no competent evidence associating it 
with a diagnosed condition.  Similarly, clinical testing has 
not revealed a disease process.  See e.g., December 1997 VA 
abdominal X-ray report; August 1998 VA sigmoidoscopy report; 
December 1998 VA urogram report; May 1999 VA cystogram and 
pelvic sonogram reports; June 1999 cystoscopy report 
(containing diagnosis of "no evidence of disease").  In 
summary, the veteran is shown to have hematuria, which the 
Board has determined is not a disability.  Accordingly, the 
claim must be denied.  

With regard to the application of 38 C.F.R. § 3.317, there is 
no competent evidence that the veteran has a hematuria, or 
blood in the urine, from an undiagnosed illness or a 
medically unexplained chronic multisymptom illness.  She 
therefore is not shown to have a "qualifying chronic 
disability" involving the claimed symptom.  See 38 C.F.R. 
§ 3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 are not applicable.  Based on 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that the veteran's claim 
of entitlement to service connection for blood in the urine 
must be denied on any basis.  In reaching this decision, the 
Board has considered the March 2001 VA genitourinary 
examination report.  However, when read in context, the 
examiner's statements as to an autoimmune disorder or 
chemical exposure are speculative and uncorroborated by any 
other medical evidence.  As previously stated, there is no 


competent evidence associating hematuria with a diagnosed 
condition, or with a "qualifying chronic disability."  
Accordingly, the claim must be denied.  

B.  Urinary Tract Infections

The veteran's service medical records include a September 
1989 report containing an assessment of "rule out UTI vs. 
nephrolithasis."  

The relevant post-service medical evidence consists of VA 
reports dated between 1994 and 2003.  These reports do not 
show that the veteran has been diagnosed with a urinary tract 
infection.  A number of reports show treatment for abdominal 
pain, with some reports noting complaints of pain on 
manipulation of the bladder.  See e.g. May 2001 report.  

With regard to the possibility of service connection for 
chronic urinary tract infections on a direct basis (i.e., 
other than due to an undiagnosed illness), the veteran 
received an equivocal assessment of "rule out urinary tract 
infection" during service on one occasion, in September 
1989.  Service medical records do not show any subsequent 
treatment for, or a diagnosis of, urinary tract infections 
during her remaining four years of service.  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  In addition, there is no competent evidence showing 
that the veteran currently has chronic urinary tract 
infections, or which links chronic urinary tract infections 
to service.  Accordingly, the claim must be denied.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998)

Furthermore, the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness." 38 U.S.C.A. § 1117 (emphasis added); see also 38 
C.F.R. § 3.317(a)(1)(ii).  Under 38 C.F.R. § 3.317 service 
connection for an undiagnosed illness requires objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed at 38 C.F.R. § 3.317(b) 
(emphasis added).  

In this case, the evidence does not show that the veteran has 
objectively exhibited chronic urinary tract infections that 
are manifestations of an undiagnosed illness.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim.  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable, and 
the Board finds that the veteran's claim of entitlement to 
service connection for chronic urinary tract infections must 
be denied on any basis.

C.  Skin Rash

The veteran's service medical records do not show treatment 
for skin symptoms, or a diagnosis of a skin disorder.  

The relevant post-service medical evidence in this case 
consists of VA reports dated between 1994 and 2003.  These 
reports show that in September 2000, the veteran was treated 
for skin symptoms.  The assessment was "urticaria-allergic 
reaction."  A VA skin examination report, dated in March 
2001, shows that the veteran complained of intermittent small 
raised pruritic rash.  On examination, no rash was present, 
and that there were no associated systemic or nervous 
manifestations.  The diagnosis was "(according to history) 
intermittent red, raised pruritic rash but none present at 
this time.  No rash present at this time."  A VA 
fibromyalgia examination report, dated in June 2003, shows 
that the veteran complained that "her rash comes and goes."  
The examiner noted , "It is of an intermittent nature and is 
not bothersome to her."  There was no relevant diagnosis.  

With regard to the possibility of service connection for a 
skin rash on a direct basis (i.e., other than due to an 
undiagnosed illness), service medical records do not show any 
treatment for, or a diagnosis of, a skin rash during her 
service.  Therefore, a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303.  In addition, there is no 
competent evidence which links a skin rash to service.  
Accordingly, the claim must be denied.  

Furthermore, the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an 


undiagnosed illness." 38 U.S.C.A. § 1117 (emphasis added); 
see also 38 C.F.R. § 3.317(a)(1)(ii).  Under 38 C.F.R. § 
3.317 service connection for an undiagnosed illness requires 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed at 38 C.F.R. § 
3.317(b) (emphasis added).  

In this case, there is no competent evidence showing that the 
veteran has objectively exhibited signs or symptoms involving 
skin which are manifestations of an undiagnosed illness.  The 
evidence shows that she received treatment for a diagnosed 
condition, i.e., urticaria, on one occasion.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim.  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable, and 
the Board finds that the veteran's claim of entitlement to 
service connection for a skin rash must be denied on any 
basis.

D.  Conclusion

The Board has considered the veteran's oral and written 
testimony submitted in support of her arguments that she has 
the claimed conditions, to include as due to an undiagnosed 
illness, that should be service connected.  Although a lay 
person is competent to testify only as to observable 
symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
a layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this 
case, the Board has determined that the medical evidence is 
more probative of the issues, and that it outweighs the lay 
statements.  Accordingly, the veteran's claims for service 
connection must be denied.

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for blood in the urine is denied.

Service connection for chronic urinary tract infections is 
denied.

Service connection for a skin rash is denied.


REMAND

The veteran argues that service connection is warranted for 
stomach and abdominal pain, a sleep condition, loss of memory 
and concentration, and chronic disabilities manifested by an 
irregular magnetic resonance imaging (MRI) scan of the brain, 
and a positive micoplasma test, with all disorders claimed to 
be due to an undiagnosed illnesses.  She also claims to have 
migraine headaches due to her service (on a direct basis 
only).  

Review of a VA mental disorders examination report, dated in 
July 2003, shows that the examiner noted that the veteran's 
internist had ordered a sleep study.  The examiner stated 
that he had ordered neuropsychological testing, and that he 
would provide an addendum after he had received the results 
of such testing in order to integrate these findings with his 
clinical findings.  Subsequent to the July 2003 examination 
report, a September 2003 VA neurophsychological examination 
report, and a September 2003 sleep study report from the 
Sleep Center, have been associated with the claims files.  
However, the claims files do not contain an addendum from the 
VA physician who performed the July 2003 mental disorder 
examination.  On remand, the VA physician who performed the 
July 2003 VA mental disorders examination report should be 
requested to review the medical evidence added to the claims 
files since July 2003, and to provide an addendum.  If 


this physician is unavailable for any reason, the veteran 
should be afforded another psychiatric examination, as 
discussed below.  

With regard to the issues remanded, the veteran has been 
afforded diagnoses that include migraine headaches, sleep 
apnea, and obesity.  There is also evidence that she may have 
a psychiatric disorder which accounts for some or all of the 
claimed symptoms.  See e.g., September 2003 VA 
neuropsychological examination report (noting Axis I 
diagnoses of somatization disorder, "rule out conversion 
disorder," "undifferentiated somatoform disorder," and 
recommending treatment by a psychotherapist); March 2001 VA 
mental disorders examination report (containing an Axis I 
diagnosis of "rule out dysthymic disorder," and noting a 
possible "underlying pervasive medical problem"); March 
2001 VA neurological disorders examination report (noting 
that the veteran's "constellation" of fatigue, difficulty 
with memory, difficulty with concentration, episodes of 
awakening at night, and headaches "may reflect an underlying 
depression").  In summary, the veteran's claims for stomach 
and abdominal pain, a sleep condition, loss of memory and 
concentration, headaches, and chronic disabilities manifested 
by an irregular magnetic resonance imaging (MRI) scan of the 
brain, and a positive micoplasma test, may involve a 
psychiatric condition.  However, as noted above, an addendum 
is needed from the VA psychiatrist who performed the July 
2003 examination.  Therefore, adjudication of all of these 
issues must be deferred until the development outlined below 
can be carried out.  
 
The Board has determined that another opinion should be 
obtained.  The appellant is hereby notified that it is her 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2004).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should contact the VA 
physician who performed the July 2003 VA 
mental disorders examination report, and 
request that he review the medical 
evidence added to the claims files since 
July 2003, and that he provide an 
addendum, to include opinions as to:

a) whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that the veteran's claimed 
symptoms are the result of a psychiatric 
disorder.  In this regard, the examiner 
should offer specific opinions as to the 
following claimed symptoms: 
i) stomach and abdominal pain, 
ii) sleep symptoms, 
iii) loss of memory and concentration, 
iv) headaches, 
v) symptoms manifested by an irregular 
magnetic resonance imaging (MRI) scan of 
the brain, and 
vi) symptoms manifested by a positive 
micoplasma test.  

b) Whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that the claimed symptoms (i-vi) 
are manifestations of the veteran's 
service-connected fatigue.

If any of the requested opinions cannot 
be provided, the examiner should so state 
and provide an explanation.

2.  If the VA physician who performed the 
July 2003 VA mental disorders examination 
report is not available, the veteran 
should be scheduled for another VA mental 
disorders examination report.  The claims 
files must be made available to the 
examiner in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
provide opinions in response to the 
questions posed above.

If any of the requested opinions cannot 
be provided, the examiner should so state 
and provide an explanation. 

3.  If the veteran fails to report for 
the examination, this should be noted in 
the claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.  
However, the examiner should still 
provide opinions, as outlined in the 
second paragraph of this REMAND, based 
upon a review of the claims files.  

4.  The RO should then readjudicate the 
issues on appeal. If any of the 
determinations remains unfavorable to the 
appellant, she should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required by the appellant until she receives further notice 
from the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


